DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the Amendment filed on 12/22/2020.  
Claims 1, 6, 14 and 19 have been canceled.  Claims 1, 9 and 17 have been amended.  Claims 1-5, 7-13, 15-18 and 20 are presented for examination, with claims 1, 9 and 17 are being independent.

Specification Objections
Applicant argued to the specification objection regarding status of the cross reference is acknowledged.  However, cross-reference to related application(s) is one of sections should include in content of the specification (See 37 CFR 1.78 and MPEP § 211 et seq.).   Therefore, the Examiner maintains the objection to the specification. The following guidelines are the preferred layout for the specification of a utility application:
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following informalities: The Specification needs to be amended to specify the status of the cross reference: patent application Ser. No. 14/865366, now U.S. Patent No. 10,324,895. Appropriate correction is required. 

Double Patenting
The Applicant has not addressed the obviousness-type double patenting rejection.  Therefore, the double patenting rejection is maintained.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 7-13, 15-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,324895; since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patents.
The subject matter claimed in the instant application, claims 1-5, 7-13, 15-18 and 20 are fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 


INSTANT APPLICATION: 16/402256
PATENT: 10,324895
1.    (Currently Amended) A method for generating an index in Darwin Information Typing Architecture (DITA) source files, the method comprising:




determining, by one or more computer processors, whether a fraternal association exists between at least two of the one or more similar index entries, wherein determining whether the fraternal association exists includes grouping one or more similar low priority index entries within a prioritized index of low priority index entries respective to a Darwin Information Typing Architecture (DITA) schema, and determining a fraternal association exists between at least two of the one or more similar index entries when at least one of the one or more similar index entries occur with one or more similar high priority index entries;
responsive to a determination that a fraternal association exists between at least two of the one or more similar index entries, determining, by one or more computer processors, whether an inheritance from a parent exists; and
determining, by one or more computer processors, based, at least in part, on whether a fraternal association exists and whether an inheritance from a parent exists, a DITA index.

2.    (Original) The method of claim 1 further comprises:
retrieving, by one or more computer processors, one or more files, wherein one or more files comprise one 

3.    (Original) The method of claim 2, wherein one or more files includes a selection of tokenized gerund and noun information and command information, wherein the selection can be a default tokenized selection, a pre-defined tokenized selection, or a user defined tokenized selection, wherein gerund and noun information and command information comprises nouns, verbs, and gerunds.

4.    (Original) The method of claim 1 further comprises:
determining, by one or more computer processors, a gerund-noun listing based, at least in part, on one or more files;
determining, by one or more computer processors, DITA data of the one or more files, wherein DITA data comprises DITA schema, gerund and noun information of the one or more files, and command information of the one or more files, wherein DITA schema comprises one or more concept topic type files, one or more task topic type files, and one or more reference topic type files; and
collating, by one or more computer processors, gerund and noun information of the one or more files and command information of the one or more files.

5.    (Original) The method of claim 1 further comprises:

designating, by one or more computer processors, each noun as a high priority index entry and a plurality of verbs, gerunds, and commands as low priority index entries for one or more concept topic type files;
designating, by one or more computer processors, a plurality of verbs and gerunds as high priority index entries and a plurality of nouns and commands as low priority index entries for one or more task topic type files; and
designating, by one or more computer processors, a plurality of commands as high priority index entries and a plurality of verbs, gerunds, and nouns as low priority index entries for one or more reference topic type files.

7.    (Original) The method of claim 1, wherein determining whether an inheritance from a parent exists, further comprises:
determining, by one or more computer processors, one or more fraternally associated one or more similar index entries inherit from a parent within a DITAMAP file.

8.    (Original) The method of claim 1 further comprises:
responsive to determining at least two of the one or more similar index entries are not fraternally associated, assigning, by one or more computer processors, a value to 
responsive to determining at least two of the one or more similar index entries are fraternally associated and the one or more similar index entries inherit from a parent, assigning, by one or more computer processors, a value to the one or more similar index entries, wherein the value comprises a primary index entry; and
responsive to determining at least two of the one or more similar index entries are fraternally associated and the one or more similar index entries do not inherit from a parent, assigning, by one or more computer processors, a value to the one or more similar index entries, wherein the value comprises a secondary index entry.



9.    (Currently Amended) A computer program product for generating an index in Darwin Information Typing Architecture (DITA) source files, the computer program product comprising:
one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the program instructions comprising:
program instructions to determine one or more similar index entries of a prioritized index;


responsive to a determination that a fraternal association exists between at least two of the one or more similar index entries, program instructions to determine whether an inheritance from a parent exists; and
program instructions to determine based, at least in part, on whether a fraternal association exists and whether an inheritance from a parent exists, a DITA index.

10.    (Original) The computer program product of claim 9, further comprises:
program instructions to retrieve one or more files, wherein one or more files comprise one or more DITA source files, one or more variable files, and a DITAMAP file.


11.    (Original) The computer program product of claim 10, wherein one or more files includes a selection of tokenized gerund and noun information and command information, 

12.    (Original) The computer program product of claim 9 further comprises:
program instructions to determine a gerund-noun listing based, at least in part, on one or more files;
program instructions to determine DITA data of the one or more files, wherein DITA data comprises DITA schema, gerund and noun information of the one or more files, and command information of the one or more files, wherein DITA schema comprises one or more concept topic type files, one or more task topic type files, and one or more reference topic type files; and
program instructions to collate gerund and noun information of the one or more files and command information of the one or more files.

13.    (Original) The computer program product of claim 9 further comprises:
program instructions to determine the prioritized index of a gerund-noun listing; program instructions to designate each noun as a high priority index entry and a plurality of verbs, gerunds, and commands as low priority index entries for one or more concept topic type files;

program instructions to designate a plurality of commands as high priority index entries and a plurality of verbs, gerunds, and nouns as low priority index entries for one or more reference topic type files.

15.    (Original) The computer program product of claim 9, wherein program instructions to determine whether an inheritance from a parent exists, further comprises:
program instructions to determine one or more fraternally associated one or more similar index entries inherit from a parent within a DITAMAP file.

16.    (Original) The computer program product of claim 9, further comprises:
responsive to determining at least two of the one or more similar index entries are not fraternally associated, program instructions to assign a value to the one or more similar index entries, wherein the value comprises a tertiary index entry;

responsive to determining at least two of the one or more similar index entries are fraternally associated and the one or more similar index entries inherit from a parent, program instructions to assign a value to the one or more 
responsive to determining at least two of the one or more similar index entries are fraternally associated and the one or more similar index entries do not inherit from a parent, program instructions to assign a value to the one or more similar index entries, wherein the value comprises a secondary index entry.

17. (Currently Amended) A computer system for generating an index in Darwin Information Typing Architecture (DITA) source files, the computer system comprising: 
one or more computer processors; 
one or more computer readable storage devices;
program instructions stored on at least one of the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to determine one or more similar index entries of a prioritized index;
program instructions to determine whether a fraternal association exists between at least two of the one or more similar index entries, wherein determining whether the fraternal association exists includes grouping one or more similar low priority index entries within a prioritized index of low priority index entries respective to a Darwin Information Typing Architecture (DITA) schema, and determining a fraternal association exists between at least two of the one or more similar index entries when at 
responsive to a determination that a fraternal association exists between at least two of the one or more similar index entries, program instructions to determine whether an inheritance from a parent exists; and
program instructions to determine based, at least in part, on whether a fraternal association exists and whether an inheritance from a parent exists, a DITA index.

18.    (Original) The computer system of claim 17 further comprises:
program instructions to determine the prioritized index of a gerund-noun listing; program instructions to designate each noun as a high priority index entry and a plurality of verbs, gerunds, and commands as low priority index entries for one or more concept topic type files;
program instructions to designate a plurality of verbs and gerunds as high priority index entries and a plurality of nouns and commands as low priority index entries for one or more task topic type files; and
program instructions to designate a plurality of commands as high priority index entries and a plurality of verbs, gerunds, and nouns as low priority index entries for one or more reference topic type files.

20.    (Original) The computer system of claim 17 further comprises:

responsive to determining at least two of the one or more similar index entries are fraternally associated and the one or more similar index entries inherit from a parent, program instructions to assign a value to the one or more similar index entries, wherein the value comprises a primary index entry; and
responsive to determining at least two of the one or more similar index entries are fraternally associated and the one or more similar index entries do not inherit from a parent, program instructions to assign a value to the one or more similar index entries, wherein the value comprises a secondary index entry.


1.    A method comprising:
determining, by one or more computer processors, a gerund-noun listing based, at least in part, on one or more files;
determining, by one or more computer processors, a prioritized index of the gerund-noun listing;
determining, by one or more computer processors, one or more similar index entries of the prioritized index;
determining, by one or more computer processors, whether a fraternal association exists between at least two of the one or more similar index entries, wherein determining includes grouping one or more similar low priority index entries within a prioritized index of low priority index entries respective DITA schema, and determining a fraternal association exists between at least two of the one or more similar index entries when at least one of the one or more similar index entries occur with one or more similar high priority index entries;
responsive to a determination that a fraternal association exists between at least two of the one or more similar index entries, determining, by one or more computer processors, whether an inheritance from a parent exists; and
determining, by one or more computer processors, based, at least in part, on whether a fraternal association exists and whether an inheritance from a parent exists, a Darwin Information Typing Architecture (DITA) index.


2.    The method of claim 1 further comprises:
retrieving, by one or more computer processors, one or more files, wherein one or more files comprise one or more DITA source files, one or more variable files, and a DITAMAP file.

3.     The method of claim 2, wherein one or more files includes a selection of tokenized gerund and noun information and command information, wherein the selection can be a default tokenized selection, a pre-defined tokenized selection, or a user defined tokenized selection, wherein gerund and noun information and command information comprises nouns, verbs, and gerunds.

4.    The method of claim 1, wherein determining the gerund-noun listing, further comprises:
determining, by one or more computer processors, DITA data of the one or more files, wherein DITA data comprises DITA schema, gerund and noun information of the one or more files, and command information of the one or more files, wherein DITA schema comprises one or more concept topic type files, one or more task topic type files, and one or more reference topic type files; and
collating, by one or more computer processors, gerund and noun information of the one or more files and command information of the one or more files.


5.    The method of claim 1, wherein determining the prioritized index further comprises:
designating, by one or more computer processors, each noun as a high priority index entry and a plurality of verbs, gerunds, and commands as low priority index entries for one or more concept topic type files;
designating, by one or more computer processors, a plurality of verbs and gerunds as high priority index entries and a plurality of nouns and commands as low priority index entries for one or more task topic type files; and
designating, by one or more computer processors, a plurality of commands as high priority index entries and a plurality of verbs, gerunds, and nouns as low priority index entries for one or more reference topic type files.



6.    The method of claim 1, wherein determining whether an inheritance from a parent exists, further comprises:
determining, by one or more computer processors, one or more fraternally associated one or more similar index entries inherit from a parent within a DITAMAP file.


7.    The method of claim 1 further comprises:
responsive to determining at least two of the one or more similar index entries are not fraternally associated, assigning, by one or more computer processors, a value to the one or more similar index entries, wherein the value comprises a tertiary index entry;
responsive to determining at least two of the one or more similar index entries are fraternally associated and the one or more similar index entries inherit from a parent, assigning, by one or more computer processors, a value to the one or more similar index entries, wherein the value comprises a primary index entry; and
responsive to determining at least two of the one or more similar index entries are fraternally associated and the one or more similar index entries do not inherit from a parent, assigning, by one or more computer processors, a value to the one or more similar index entries, wherein the value comprises a secondary index entry.

8.    A computer program product, the computer program product comprising:
one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the program instructions comprising:
program instructions to determine a gerund-noun listing based, at least in part, on one or more files;
program instructions to determine a prioritized index of the gerund-noun listing; program instructions to determine one or more similar index entries of the prioritized index;
program instructions to determine whether a fraternal association exists between at least two of the one or more similar index entries, wherein determining includes grouping one or more similar low priority index entries within a prioritized index of low priority index entries respective PITA schema, and determining a fraternal association exists between at least two of the one or more similar index entries when at least one of the one or more similar index entries occur with one or more similar high priority index entries;
responsive to a determination that a fraternal association exists between at least two of the one or more similar index entries, program instructions to determine whether an inheritance from a parent exists; and
program instructions to determine based, at least in part, on whether a fraternal association exists and whether an inheritance from a parent exists, a Darwin Information Typing Architecture (DITA) index.

9.    The computer program product of claim 8, further comprises:
program instructions to retrieve one or more files, wherein one or more files comprise one or more DITA source files, one or more variable files, and a DITAMAP file.

10.     The computer program product of claim 9, wherein one or more files includes a selection of tokenized gerund and noun information and command information, wherein the selection can be a default tokenized selection, a pre-defined tokenized selection, or a user defined tokenized selection, wherein gerund and noun information and command information comprises nouns, verbs, and gerunds.

11.    The computer program product of claim 8, wherein program instructions to determine the gerund-noun listing, further comprises:
program instructions to determine DITA data of the one or more files, wherein DITA data comprises DITA schema, gerund and noun information of the one or more files, and command information of the one or more files, wherein DITA schema comprises one or more concept topic type files, one or more task topic type files, and one or more reference topic type files; and
program instructions to collate gerund and noun information of the one or more files and command information of the one or more files.

12.     The computer program product of claim 8, wherein program instructions to determine the prioritized index further comprises:
program instructions to designate each noun as a high priority index entry and a plurality of verbs, gerunds, and commands as low priority index entries for one or more concept topic type files;
program instructions to designate a plurality of verbs and gerunds as high priority index entries and a plurality of nouns and commands as low priority index entries for one or more task topic type files; and
program instructions to designate a plurality of commands as high priority index entries and a plurality of verbs, gerunds, and nouns as low priority index entries for one or more reference topic type files.

13.    The computer program product of claim 8, wherein program instructions to determine whether an inheritance from a parent exists, further comprises:
program instructions to determine one or more fraternally associated one or more similar index entries inherit from a parent within a DITAMAP file.

14.     The computer program product of claim 8, further comprises:
responsive to determining at least two of the one or more similar index entries are not fraternally associated, program instructions to assign a value to the one or more similar index entries, wherein the value comprises a tertiary index entry;
responsive to determining at least two of the one or more similar index entries are fraternally associated and the one or more similar index entries inherit from a parent, program instructions to assign a value to the one or more similar index entries, wherein the value comprises a primary index entry; and
responsive to determining at least two of the one or more similar index entries are fraternally associated and the one or more similar index entries do not inherit from a parent, program instructions to assign a value to the one or more similar index entries, wherein the value comprises a secondary index entry.

15.    A computer system, the computer system comprising:
one or more computer processors;
one or more computer readable storage devices; and
program instructions stored on at least one of the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to determine a gerund-noun listing based, at least in part, on one or more files;
program instructions to determine a prioritized index of the gerund-noun listing; program instructions to determine one or more similar index entries of the prioritized index;
program instructions to determine whether a fraternal association exists between at least two of the one or more similar index entries, wherein determining includes grouping one or more similar low priority index entries within a prioritized index of low priority index entries respective PITA schema, and determining a fraternal association exists between at least two of the one or more similar index entries when at least one of the one or more similar index entries occur with one or more similar high priority index entries;
responsive to a determination that a fraternal association exists between at least two of the one or more similar index entries, program instructions to determine whether an inheritance from a parent exits; and
program instructions to determine based, at least in part, on whether a fraternal association exists and whether an inheritance from a parent exists, a Darwin Information Typing Architecture (DITA) index.

16.    The computer system of claim 15, wherein program instructions to determine the prioritized index further comprises:
program instructions to designate each noun as a high priority index entry and a plurality of verbs, gerunds, and commands as low priority index entries for one or more concept topic type files;
program instructions to designate a plurality of verbs and gerunds as high priority index entries and a plurality of nouns and commands as low priority index entries for one or more task topic type files; and
program instructions to designate a plurality of commands as high priority index entries and a plurality of verbs, gerunds, and nouns as low priority index entries for one or more reference topic type files.

17.    (Previously Presented) The computer system of claim 15, further comprises:
responsive to determining at least two of the one or more similar index entries are not fraternally associated, program instructions to assign a value to the one or more similar index entries, wherein the value comprises a tertiary index entry;
responsive to determining at least two of the one or more similar index entries are fraternally associated and the one or more similar index entries inherit from a parent, program instructions to assign a value to the one or more similar index entries, wherein the value comprises a primary index entry; and
responsive to determining at least two of the one or more similar index entries are fraternally associated and the one or more similar index entries do not inherit from a parent, program instructions to assign a value to the one or more similar index entries, wherein the value comprises a secondary index entry.




Claim Rejections - 35 USC § 101
The rejection of claims 1-20 under 35 U.S.C 101 has been withdrawn in view of the amendment filed 12/22/2020.

Allowable Subject Matter
Claims  1-5, 7-13, 15-18 and 20 will be allowed when a terminal disclaimer is filed to overcome the obviousness-type double patenting rejection .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/CECILE H VO/Examiner, Art Unit 2153